Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 1 of 49 PagelD# 2184

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
DMITRIY KHAVKIN,
Petitioner,
Vv. Civil Action No. 3:16CV576

HAROLD CLARKE,

Respondent.

MEMORANDUM OPINION

Dmitriy Khavkin, a Virginia prisoner proceeding with counsel,
brings this SECOND AMENDED PETITION FOR WRIT OF HABEAS CORPUS under
28 U.S.C. § 2254 (*“SAP” ECF No. 31).! Respondent has filed a
MOTION TO DISMISS AND RULE 5 ANSWER (“Motion to Dismiss,” ECF No.
32). An evidentiary hearing was held and the Motion to Dismiss
has been fully briefed. For the reasons set forth below, the
Motion to Dismiss (ECF No. 32) will be granted and the SECOND
AMENDED PETITION FOR WRIT OF HABEAS CORPUS under 28 U.S.C. § 2254

(ECF No. 31) will be denied.

 

1 The Court notes that Khavkin spells his first name and last
name two different ways in his filings. (See ECF No. 31, at 1;
ECF No. 37, at 1.) This Memorandum Opinion uses the spelling in
the caption of the SAP.
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 2 of 49 PagelD# 2185

I. BACKGROUND

The Court has issued three previous opinions respecting this

petition. This Memorandum Opinion will not recount the procedural

issues covered extensively in those opinions. Following a guilty

plea in the Circuit Court for Brunswick County, Virginia (“Circuit

Court”), Khavkin was convicted of second-degree murder, assault

and battery, and attempted robbery. (ECF No. 34-3, at 23.) The

Circuit Court sentenced Khavkin to the bargained for sentence of

twenty-four years and two months of imprisonment. (ECF No. 34-1,
at 1-2.)

In the SAP, Khavkin presented the following claims for relief:

Claim I: ‘Petitioner was denied the effective assistance of

counsel, as guaranteed by the Sixth and Fourteenth

Amendments to the United States Constitution,

because his counsel had a conflict of interest,

which neither defense counsel, nor the prosecutor

brought to the Court’s attention, and which caused

his counsel to compel him to waive his right to

trial and plead guilty.” (ECF No. 31, at 5)
(emphasis added).

 

Claim II: “Petitioner was denied the effective assistance of
counsel because his conflicted counsel coerced him
into a guilty plea and provided him with erroneous
advice as to the consequences of a guilty plea,
all in violation of the Sixth and Fourteenth
Amendments to the United States Constitution.”
(Id. at 10) (emphasis added)

 

Claim III: “Petitioner was denied the effective assistance of
counsel because his counsel provided erroneous
advice as to the consequences of a guilty plea,
in violation of the Sixth and Fourteenth
Amendments to the United States Constitution.”
(Id. at 12) (emphasis added)

 
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 3 of 49 PagelD# 2186

Claim I thus was based on an alleged coerced guilty plea
prompted by an alleged conflict of interest on the part of counsel.
By Memorandum Opinion and Order entered on April 12, 2019, the
Court resolved much of the SAP. To begin, Claim II was dismissed
as defaulted and barred from review here. (ECF No. 39, at 20-23.)
Also, the Court concluded that: “Claim III is in two parts: (1)
a denial of the effective assistance because counsel allegedly
coerced a guilty plea (apparently because of the conflict of
interest); and (2) counsel allegedly provided erroneous advice
about the consequences of a guilty plea (apparently that the guilty
plea would activate a suspended sentence).” (ECF No. 39, at 32.)
One part was denominated as the “coercion” component; the other
was denominated as the “consequences” component. The
“consequences” component of Claim III was dismissed because it was
barred by the validly entered Plea Agreement. (Id. at 37.) That
left for resolution, Claim I and part of Claim III, both based on
coercion.

Khavkin'’s allegations in Claim I and in what remains of Claim
III are one in the same. Khavkin alleged that trial counsel had
a conflict of interest and that, as a result, counsel coerced

Khavkin into pleading guilty. For the reasons set forth below,
the Court finds that Khavkin has failed to satisfy his burden to
prove that counsel’s potential conflict ripened into an actual

conflict that adversely affected his counsel’s performance. In

3
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 4 of 49 PagelD# 2187

the alternative, the Court finds that Khavkin also waived any
potential conflict. Accordingly, the Motion to Dismiss will be
granted with respect to Claims I and III, and the SAP will be

denied.

II. STANDARD OF REVIEW AND BURDEN OF PROOF

A petitioner collaterally attacking his conviction in state
court bears the burden to prove that his custody under a state-
court judgment violates the Constitution or laws of the United
States. 28 U.S.C. § 2254(a) (1). The burden of proving the grounds
for collateral attack is by a preponderance of the evidence.
Vanater v. Boles, 377 F.2d 898, 900 (4th Cir. 1967) (citing Bates
v. Meadow, 358 F.2d 674, 675 (6th Cir. 1966)). An evidentiary
hearing is an instrument to test the truth of facts already alleged
in the habeas petition.” Jones v. Polk, 401 F.3d 257, 269 (4th

Cir. 2005) (citations omitted).

IIIT. SUMMARY OF FACTS REGARDING THE ALLEGED CONFLICT
A. Initial Criminal Proceedings
A grand jury in the Circuit Court for the County of Brunswick,
Virginia (“Circuit Court”) charged Khavkin in a  five-count
Indictment with one count of murder in the first degree in the
commission of, or attempt to commit robbery (“first-degree
murder”), one count of make/possess unauthorized weapon capable of

death/injury, two counts of attempted robbery, and one count of

4
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 5 of 49 PagelD# 2188

malicious wounding. Indictment at 1-2, Commonwealth v. Khavkin,

 

Nos. CR13-73-00 through 04 (Va. Cir. Ct. filed Mar. 28, 2013).
The charges against Khavkin were based on the following events:

On June 7, 2012, Defendant was an inmate in Lawrenceville
Correctional Center. Defendant was assigned to 30
building, 31 pod. Defendant entered the 32 pod with co-
defendant Kayvon Crews. 32 pod has the designation of
“honor pod.” To qualify for honor pod, an inmate must
be charge free for a minimum of one year. 32 pod was an
unauthorized area for both Defendant and co-defendant
Crews.

Once in 32 pod, Defendant and Crews entered cell
#205 and confronted an inmate with the intent to rob the
inmate. The cellmate of the prospective robbery victim
along with another inmate, came into cell #205 and
dissuaded Defendant and Crews from robbing this initial
prospective victim. Defendant was in possession of a
homemade knife. After talking with other inmates in 32
pod, Defendant and Crews gained entry to cell 120, where
cellmates Dwayne McKoy and William Myers were sleeping.
Defendant and Crews confronted inmates McKoy and Myers.
Both McKoy and Myers stood up beside their bunks and
began to resist the attempt to rob them. Victim McKoy
fought with Defendant and Victim Myers fought with co-
defendant Crews. Defendant produced the homemade knife,
which was the only weapon used during the assaults in
the cell. Co-defendant Crews beat Victim Myers with his
fists until Myers fell down and was dazed if not
unconscious. Defendant called for the assistance of co-
defendant Crews while Defendant was fighting with Victim
McKoy. Co-defendant Crews pulled Victim McKoy away from
Defendant. As this was done, Defendant stabbed McKoy on
the left side of McKoy’s chest with the homemade knife,
and McKoy’s body lurched to the left. At some point
during this confrontation between Defendant and McKoy,
McKoy had his hands around Defendant’s neck.
Defendant’s neck was scratched and Defendant’s DNA was
found beneath McKoy’s fingernails. After McKoy and
Myers were both injured, Defendant and Co-defendant
Crews sought to leave cell 120. Crews stopped to take
the television of the Victims and Defendant told him to
leave it and that they needed to get out of the pod.

 

 
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 6 of 49 PagelD# 2189

After the defendants left cell 120, Victim Myers
came out of the cell to try to alert an officer to the
injury of McKoy. In doing so, Myers again came into
contact with co-defendant Crews. Myers hit Crews with
a “hot pot” and Crews beat Myers again until Myers fell
to the ground. During this time, Defendant went to the
upper tier of 32 pod, tried to hide in the cell of
another inmate, and slid the homemade knife underneath
the utility room door. The knife was later found during
a search by the facility security staff. The knife was
found to contain McKoy’s DNA on the blade. The knife
was described as a metal, ten inch long knife, honed on
the edges and sharp on the point. It is believed that
the knife was made from a part off of a floor buffer
used in the facility.

Co-defendant Crews was taken into custody in 32 pod
after his final assault on victim Myers. Myers
identified a white male from 31 pod as the other
assailant. Security staff conducted a search of all
white male inmates in 31 pod and found Khavkin with
scratches on his neck and torso. Defendant Khavkin was
taken to segregation where he claimed that the scratches
were a result of a basketball game and /or horseplaying.
When Defendant discovered that Victim McKoy had died,
Khavkin reacted by crying, saying “Oh my God, Oh my God”
and “I didn’t mean to do it.”

Victim McKoy suffered a fatal stab wound to the
chest which went into and almost through his heart.
McKoy also had a_ stab wound to one temple, bruises to
the other temple and cuts on the inside of his lips.
Victim Myers had a broken nose, a laceration to his lip,
bruising and swelling of his face. Myers was taken by
medflight to MCV where he stayed for two days.

McKoy’s DNA was found on clothing items worn by
Crews and on pants and boots found within Defendant
Khavkin’s personal property.

 

 

 

 

 

 

 

(ECF No. 34-3, at 24-25 (emphasis added) .)

In September 2012, Khavkin’s family hired Joseph D. Morrisey
as defense counsel because he was recommended to Khavkin by another
inmate. (ECF No. 60, at 19-20; Evid. Hrg. Resp’t’s Ex. 1, at 1.)

In May 2013, Morrissey engaged another lawyer, James T. Maloney,
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 7 of 49 PagelID# 2190

to assist in Khavkin’s defense. (ECF No. 60, at 80; Evid. Hrg.
Ex. 1, at 12-13.}? On May 22, 2013, Morrisey sent a letter to the
Clerk of the Circuit Court, with a copy to both Marina Khavkin,
Khavkin’s sister, and to Khavkin himself, notifying the Circuit
Court that, “Attorney James T. Maloney will be assisting me in the
case. I would appreciate your noting both of as counsel of record
for Mr. Khavkin in these matters.” (Evid. Hrg. Ex. 9, at 132.)
Maloney indicated his association meant that he and Morrissey
“would be working together on the case.” (ECF No. 60, at 82.)

However, from that point forward, and as discussed in greater

 

2 It is not entirely clear why Morrissey brought Maloney into
the case. However, Morrissey explained in his affidavit filed in
state court that he “regularly associate[d] Mr. Maloney on cases
and ha[d] worked with Mr. Maloney on over two (2) dozen murder

cases through the years.” (Evid. Hrg. Resp’t’s Ex. 1, at 2.)
Maloney explained that “[i]t’s not uncommon for Mr. Morrissey to
have associated me in... [as] second chair or associated me in
to assist on the case.” (ECF No. 60, at 82-83.) Morrissey’s bar

license was suspended in 1993 for six months, and again in 2000
for three years. See Morrissey v. Virginia State Bar ex rel. Third
Dist. Committee, 538 S.E.2d 677, 680, 682 (Va. 2000). Morrissey
subsequently was disbarred in 2003, his license to practice was
reinstated in 2012, and he was again disbarred in 2018. See Brief
of Appellee, Morrissey v. Virginia State Bar ex rel. Third Dist.
Committee, 2019 WL 7821110, at *9-10 (Va. filed Mar. 8, 2019).
However, Morrissey’s deplorable record, laced as it is with many
citations for misconduct and two disbarments, does not necessitate
discrediting his testimony (as the Court otherwise be inclined to

do), because Maloney’s testimony supplied the necessary proof on
the point.
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 8 of 49 PagelD# 2191

detail below, see Part V.C., Maloney, not Morrissey was the
attorney who met with, and advised, Khavkin.3

B. Source Of The Potential Conflict

It is Maloney’s alleged conflict of interest that is the
source of the coercion alleged in Claims I and III. And so, to
that issue we now turn.

The record shows that, beginning in December 2001,
approximately ten years before the murder of McKoy and the assault
on Myers, Maloney had represented Myers in the Colonial Heights
General District Court, in a pretrial bond hearing on a charge of
using a firearm in threat, robbery, and conspiracy. (ECF No. 60,
at 88; Evid. Hrg. Ex. 9, at 133, 137.) The representation was brief
because, on January 28, 2002, the Circuit Court granted Maloney’s
request to withdraw as Myers’ counsel. (Evid Hrg. Ex. 9, at 141.)

In preparing to defend Khavkin on the charges of murdering
McCoy and assaulting Myers, Maloney interviewed Myers. (ECF
No. 60, at 85.)4 Maloney testified that his interview with Myers
was “a bit unusual,” because Myers “indicated to me when he first
sat down to meet with me that he intended not to speak with whoever

came to talk to him from the defense team except that he had

 

3 Reprehensible though it may be, Morrisey’s abandonment of
his contracted for representation of Khavkin is not put at issue
in the SAP. So, it will not be further discussed.

4 Maloney also interviewed other witnesses, including another
inmate and employees of the Department of Corrections. (ECF
No. 60, at 85-86.)
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 9 of 49 PagelD# 2192

learned it was me, and he knew me from having previously
represented him. So because of that, he was going to talk to me.”
(Id. at 86.)

Maloney did not believe that his previous representation of
Myers presented an actual conflict of interest in representing
Khavkin. (ECF No. 60, at 123.) In fact, Maloney did not recognize
Myers from the previous representation. (Id. at 86.) And, Maloney
“couldn’t recall anything that wasn’t already provided to me by
the Commonwealth about his case” and, “[i]Jn fact, what the
Commonwealth provided [Maloney with] was far more detailed than
what [Maloney] could recall.” (Id.)

During the interview, Maloney explained to Myers that he was
representing Khavkin and “that if [Myers] was called as a witness,
I would have to cross-examine him [Myers]” (id. at 86), and that
he “would be taking a role adverse to [Myers], and [Myers] said
that was fine.” (Id. at 95.) According to Maloney, Myers said
that he would tell the truth no matter who asked him questions so
that he did not have a problem with Maloney cross-examining him.
(Id. at 87.) Maloney then had Myers sign a conflict waiver, which
stated, in relevant part, that he and Maloney had

discussed w/ James Maloney [the] conflict of interest

based _on James Maloney’s previous representation of me

and his current representation of Dmitri Khavkin in

Brunswick Circuit Court. Mr. Maloney represented me

over 10 years ago in an unrelated matter. I don’t know

of any confidence Mr. Maloney learned about me in his
representation of me that would cause a conflict in this

 
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 10 of 49 PagelD# 2193

matter. I have no objection to his representing Mr.
Khavkin even though he may have to discredit me as a
witness in that case.

(Evid Hrg. Ex. 3, at 59.) The waiver was written in Maloney’s

handwriting, with an “X” to mark the spot where he had Myers sign

the waiver. (ECF No. 60, at 89.) It is undisputed that Myers
signed this waiver in Maloney’s presence. (Id.) Myers’s waiver
was retained in Maloney’s file in Khavkin’s case. (Id.) Although

Maloney did not believe he had a conflict, Maloney also had Khavkin
sign a waiver of conflict form.

Cc. Khavkin’s Guilty Plea

On December 5, 2013, Khavkin entered into a Plea Agreement.
As initially charged, Khavkin was facing a sentence of life plus
forty-five years for the five counts in the indictment.® The
Commonwealth agreed to allow Khavkin to plead guilty to the lesser
offense of second-degree murder of McKoy (instead of first-degree
murder) and to the lesser offense of assault and battery of Myers,
a misdemeanor (instead of malicious wounding which is a felony).

(ECF No. 34-3, at 22-23.) Khavkin also pled guilty to one count

 

5 Khavkin’s waiver is discussed in greater detail in Part V.C.

6 The five charges carried sentences as follows: first-degree
murder subjected Khavkin to life imprisonment; make/possess an
unauthorized weapon capable of death/injury subjected Khavkin to
up to five years of imprisonment; two counts of attempted robbery
subjected Khavkin to up to twenty years of imprisonment; and
malicious wounding subjected Khavkin to between five years and
twenty years of imprisonment. See Va. Code Ann. § 18.2-10, 18.2-
26, 18.2-32, 18.2-58, 18.2-51, and § 53.1-203(4).

10
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 11 of 49 PageID# 2194

of attempted robbery of McKoy. (Id.) The Commonwealth agreed to
nolle prosequi the charge of make/possess unauthorized weapon
capable of death/injury and one count of attempted robbery. (Id. )
In the Plea Agreement, the Commonwealth and Khavkin agreed that,
in exchange for his guilty pleas, an active sentence of twenty-
four years and two months for second-degree murder was appropriate,
with no active time for the attempted robbery or assault and
battery convictions. (Id. at 23-24.) The Circuit Court sentenced
Khavkin to a total of twenty-four years and two months of
incarceration as was provided by the terms of the Plea Agreement.

(ECF No. 34-1, at 1-2.) Khavkin filed no appeal.

IV. APPLICABLE LAW FOR AN ACTUAL CONFLICT

To establish ineffective assistance of counsel based on a
conflict of interest, Khavkin “must establish that an actual
conflict of interest adversely affected his lawyer’s performance.”
Cuyler v. Sullivan, 446 U.S. 335, 350 (1980). If Khavkin
establishes that his counsel labored under an actual conflict of
interest and that counsel's conflict adversely affected counsel's
performance, a presumption of prejudice arises. See Stephens v.
Branker, 570 F.3d 198, 209 (4th Cir. 2009) (citing Strickland v.
Washington, 466 U.S. 668, 692 (1984)). However, the mere
“possibility of [a] conflict [of interest] is insufficient to

impugn a criminal conviction.” Cuyler, 446 U.S. at 350.

11
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 12 of 49 PagelD# 2195

To demonstrate that an actual conflict of interest existed,
Khavkin “must show that [his] interests diverge[d] [from his
attorney’s] with respect to a material factual or legal issue or
to a course of action.” Stephens, 570 F.3d at 209 (alterations in
original) (some internal quotations marks omitted) (quoting
Gilbert v. Moore, 134 F.3d 642, 652 (4th Cir. 1998)). However, a
showing of an actual conflict does not automatically entitle
Khavkin to relief. Rather, Khavkin must also show that the actual
conflict had an adverse effect on counsel’s representation. See

Mickens v. Taylor, 535 U.S. 162, 171 (2002).

 

“Adverse effect cannot be presumed . . . from the mere
existence of a conflict of interest.” Stephens, 570 F.3d at 209
(quoting Rubin v. Gee, 292 F.3d 396, 401 (4th Cir. 2002)). Ina

case such as this, to meet the “adverse effect” facet of the
conflict calculus, Khavkin must show that “the attorney took action
on behalf of one client that was necessarily adverse to the defense
of the other or failed to take action on behalf of one because it

would adversely affect the other.” Williams v. French, 146 F.3d

 

203, 212 (4th Cir. 1998) (citation omitted). In other words,
Khavkin must demonstrate that “the actual conflict of interest

compromised his attorney’s representation.” Stephens, 570 F.3d at

209.

12
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 13 of 49 PagelD# 2196

For orderly disposition, the Court will address whether there
waS an actual conflict and whether there was an adverse effect
under separate topic headings. However, Khavkin must demonstrate

both aspects of the test to prevail. See Mickens v. Taylor, 535

 

U.S. 162, 171-74 (2002) (explaining that Cuyler requires a
defendant to establish that the conflict of interest adversely
affected his counsel’s performance). As discussed below, Khavkin
fails to demonstrate that an actual conflict of interest adversely

affected his trial counsel’s performance.

Vv. ANALYSIS
In Claim I, Khavkin argues:

“Petitioner was denied the effective assistance of
counsel, as guaranteed by the Sixth and Fourteenth
Amendments to the United States Constitution, because
his counsel had a conflict of interest, which neither
defense counsel, nor the prosecutor brought to the
Court’s attention, and which caused his counsel to
compel him to waive his right to trial and plead guilty.”

 

 

(SAP Pet. 5 (emphasis added).) The part of Claim III that remains
for resolution echoes the contention in Claim I that, as a result
of the conflict of interest, counsel coerced Khavkin into pleading
guilty.

Both claims depend upon whether there was an actual conflict

of interest. That issue will be considered first.

13
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 14 of 49 PagelD# 2197

A. Khavkin Fails To Establish That There Was An Actual
Conflict

1. Khavkin’s Allegations

Khavkin begins by stating that “Mr. Maloney had previously
represented William Myers, the alleged victim in the malicious
wounding count and one of the attempted robbery charges, on a
charge of robbery in the Circuit Court of the City of Petersburg.”
(SAP § 30.) According to Khavkin, he was unaware of the conflict
and did not waive it, and only learned about the potential conflict
from state habeas counsel. (Id. 9{ 37-38, 45.)7 Khavkin asserts
that “Mr. Maloney is presumed to have known confidential
information from his representation of Myers” and, ‘“f[oln
information and belief, Mr. Maloney actually knew confidential
information.” (Id. JQ 31-32.) Thereupon, Khavkin concludes,
“[b]elieving that he would have no representation if he refused to
plead guilty, and that he had no choice but to proceed with Mr.
Maloney, Petitioner was compelled to plead guilty, and did plead
guilty.” (Id. § 41.) The assessment of these contentions is made,
first by laying out the framework for assessing actual conflict

claims, and then measuring Khavkin’s claims within that framework.

 

7 This allegation is patently false as discussed in Part V.C.

14
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 15 of 49 PagelD# 2198

2. The Legal Framework In Assessing Actual Conflict In
Successive Representations

“In a successive representation case, mere proof that a
criminal defendant’s counsel previously represented a witness is
insufficient to establish [an actual conflict].” Smith v. White,
815 F.2d 1401, 1405 (11th Cir. 1995). Nonetheless, there exists
a “fear in successive representation cases is that the lawyer will
fail to cross-examine the former client rigorously for fear of
revealing or misusing privileged information.” Moss v. United
States, 323 F.3d 445, 460 (6th Cir. 2003) (citations omitted).

Although Maloney’s previous representation of the victim,
Myers, created a potential conflict of interest, the necessary
inquiry here is whether that potential ripened into an actual
conflict of interest. To determine “whether successive
representation has given rise to an actual conflict of interest,”
courts consider a number of factors:

(1) whether “the current and former cases are

substantially related;” (2) whether the attorney has

obtained confidential information from the client; (3)

the temporal relationship between the prior and

successive representations, particularly whether the

prior representation was “unambiguously terminated”

before the successive representation commenced; and (4)

whether the attorney has a “pecuniary interest in

possible future business” from the former client.”

Regardless of which of these factors (if any) may be

relevant to a particular instance of successive

representation, the ultimate question is “whether

counsel’s allegiance to the accused was compromised by
competing obligations owed to other clients.”

 

 

 

 

15
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 16 of 49 PagelD# 2199

Chandler v. Lee, 89 F. App’x 830, 840-41 (4th Cir. 2004) (internal

citations omitted) (emphasis added); see also Freund v.

 

Butterworth, 165 F.3d 839, 859 (11th Cir. 1999) (explaining that
“it is more difficult to prove that successive representation
caused an actual conflict of interest than that simultaneous
representation did so” and identifying similar factors as (1),
(2), and (3) above).
a. No Substantial Relation, Temporal
Relationship, or Pecuniary Interest In Future
Business (Factors (1), (3), and (4))

The undisputed record is that the successive representations
here at issue, were entirely unrelated; that different charges
were involved; that the representations were separated by
approximately eleven years; and that Maloney’s previous
representation of Myers had been unambiguously terminated long
ago. See Chandler, 89 F. App’x at 841. There is no evidence that
Maloney hoped or expected to represent Myers, who was clearly
incarcerated, and thus, no evidence of a pecuniary interest in
possible future business from Myers. See id. Thus, factors (1),
(3), and (4) militate against a finding that the potential conflict

matured into an actual one.§8

 

8 Khavkin argues, in conclusory terms, that there is some
significance in the fact that both cases (Myers’s and Khavkin’s)
involved the same offense-robbery. There is no merit to that
argument.

16
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 17 of 49 PagelID# 2200

b. No Relevant Confidential Information (Factor

(2))

Khavkin hangs his hat on the assertion that it is “presumed”
that Maloney had confidential information about Myers and that,
standing alone, this presumption establishes that an actual
conflict existed. However, Khavkin has identified no relevant
confidential information that Maloney had from his representation
of Myers that would affect his performance in Khavkin’s
proceedings .?

Although Maloney presumably would have obtained confidential
information from Myers during the representation in 2001, the
record here discloses no confidential information known to Maloney
about Myers that was relevant to Khavkin’s defense in 2013.
Maloney testified that he did not remember anything about his
representation of Myers and, indeed, did not even remember Myers
when he met Myers to interview him for Khavkin’s case. (ECF No.

60, at 86.) Further, even after Myers explained the previous

 

* Buried in the Brief in Opposition, Khavkin argues that, “It
is undisputed that Maloney previously represented Myers, an
alleged victim in the case and critical Commonwealth witness, and
it is presumed that Maloney obtained confidential information as
a result of that representation. That presumption has not been
rebutted.” (Br. Opp’n 13, ECF No. 37.) While a presumption may
exist that an attorney receives “confidential communications in
the course of his representation of a client” (United States v.
Shepard, 675 F.2d 977, 980 (8th Cir. 1982)), that hardly helps
Khavkin here. There is no presumption that counsel received
confidential information from the victim Myers that is relevant to
his representation of Khavkin more than ten years later.

17
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 18 of 49 PagelD# 2201

representation, Maloney did not remember Myers or the 2001 case.
(Id.) Maloney “couldn’t recall anything that wasn’t already
provided to [him] by the Commonwealth about [Myers’s] case” and,
“[{iJn fact, what the Commonwealth provided [Maloney with] was far
more detailed than what [Maloney] could recall.” (Id. at 123.)1°
The Court finds Maloney’s testimony on these points to be credible.
On this record, the second Chandler factor dispositively cuts
against a finding of actual conflict. See Chandler, 89 F. App’x
at 840; Freund, 165 F.3d at 859.

Moreover, Khavkin simply has not proved the ultimate

question: “whether counsel’s allegiance to [Khavkin] was
compromised by competing obligations owed to [Myers].” Chandler,
89 F. App’x at 840-41. That is, of course, the definitive

question. And, as to it, the proof simply fails.

B. Khavkin Fails To Demonstrate An Adverse Effect

To be entitled to the relief that he seeks, Khavkin must show
that the alleged actual conflict (even if there was one—which there
was not) adversely affected Maloney’s performance in representing
Khavkin. To meet this facet of the conflict calculus, Khavkin

must establish that “the attorney took action on behalf of one

 

10 Myers agreed in his conflict waiver that Maloney had no
relevant confidential information about Myers that would affect
Maloney’s defense of Khavkin outside of his prior convictions.
(Evid Hrg. Ex. 3, at 59.) That is informative but not highly
persuasive information, because Myers is hardly a credible judge
of what is useful in Khavkin'’s case.

18
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 19 of 49 PagelD# 2202

client [Myers] that was necessarily adverse to the defense of the
other [Khavkin] or failed to take action on behalf of one because

it would adversely affect the other.” Williams v. French, 146

 

F.3d 203, 212 (4th Cir. 1998) (citation omitted). Put another
way, Khavkin must demonstrate that “the actual conflict of interest
compromised his attorney’s representation.” Stephens, 570 F.3d at
209. The United States Court of Appeals for the Fourth Circuit
has specified a three-part inquiry for analyzing this issue:

First, the petitioner must identify a plausible
alternative defense strategy or tactic that his defense
counsel might have pursued. Second, the petitioner must
show that the alternative strategy or tactic was
objectively reasonable under the facts of the case known
to the attorney at the time of the attorney’s tactical
decision. [To demonstrate objective reasonableness, ]
the petitioner must show that the alternative strategy
or tactic was “clearly suggested by the circumstances.”
Finally, the petitioner must establish that the defense
counsel’s failure to pursue that strategy or tactic was
linked to the actual conflict.

 

 

 

 

 

 

Id. (alteration in original) (quoting Mickens v. Taylor, 240 F.3d

 

348, 361 (4th Cir. 2001) (“Mickens test”) .11

1. Khavkin Identifies No Plausible Alternative Defense
Or Tactic

The first facet of the Mickens test requires Khavkin to

identify “plausible alternative defense strategy or tactic that

 

11 Khavkin is “not required to show that the strategy or tactic
not taken would have been successful, but only that it would have
been objectively reasonable.” United States v. Nicholson, 611
F.3d 191, 197 (4th Cir. 2010) (citation omitted).

 

19
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 20 of 49 PageID# 2203

his defense counsel might have pursued.” Mickens, 240 F.3d at
361. Khavkin has identified proceeding to trial as the assertedly
plausible alternative defense strategy that Maloney should have
pursued. Khavkin contends that proceeding to trial was “plausible”
based on his own insistence that he was not guilty and Morrissey's
initial agreement with that assessment early in his representation
of Khavkin. (SAP § 16; ECF No. 60, at 46-48.)12 In support of his
argument that trial was a plausible alternative, Khavkin first
suggests that “Maloney was aware [that Khavkin] had substantial
defenses, including a DNA analysis report that supported the theory
that Crews, rather than Petitioner, had killed McCoy, and Crews’s
sworn statement that he had not seen Petitioner stab anyone.” (SAP
{ 25.) Second, Khavkin also suggests that his mere stated desire
to proceed to trial made it a plausible option. As discussed
below, the record demonstrates that neither the two alleged lines
of defense advanced by Khavkin here, nor his stated desire for a

trial, rendered trial a plausible alternative defense strategy.

 

12 Morrisey had conducted a great deal of investigation and
interviewed witnesses before Maloney’s involvement and Maloney
reviewed Morrissey’s notes. (ECF No. 60, at 113.) Maloney agreed
that it was “probably fair” that, in the beginning of his
representation, that Morrissey had communicated to the family and
to Khavkin “that he was optimistic about what the results of the
case would be.” (Id. at 113 (emphasis added) .)

20
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 21 of 49 PageID# 2204

a. The Alleged DNA Analysis Report

According to Khavkin, “Maloney was aware that [Khavkin] had
substantial defenses, including a DNA analysis report that
supported the theory that Crews, rather than [Khavkin], had killed,
McCoy.” (SAP § 25.) Other than this one reference, Khavkin fails
to elaborate any further on this DNA analysis report that was
allegedly favorable to Khavkin. Khavkin certainly has not pointed
the Court to any DNA analysis report that would provide the
“substantial defense[]” as alleged.

To the contrary, the record establishes that the DNA analysis
reports in this case actually implicated Khavkin in the murder.
The knife used in the murder was found to have McCoy’s blood on it
and witnesses saw Khavkin hide the knife after leaving McCoy's

cell. (ECF No. 34-3, at 24-25, 65.) Khavkin’s DNA was found under

McCoy’s fingernails and Khavkin had scratches on his neck. (Id.
at 65.) Additionally, “McCoy’s DNA was found on pants and boot
found within . . . Khavkin’s personal property.” (Id. at 25.) It

is correct that McCoy’s DNA was found on some of Crews’ clothing,
but the record does not disclose how a defense theory that Crews,
not Khavkin, murdered McCoy, was a plausible one. Therefore, the

DNA analysis reports did not provide a substantial defense for
Khavkin that would have rendered trial a plausible alternative to

pleading guilty.

21
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 22 of 49 PagelD# 2205

b. Crew’s Initial Statement Provided To Morrissey

Second, Khavkin identifies as a “substantial defense []
Crews’s sworn statement that he had not seen [Khavkin] stab
anyone.” (SAP 4 25.) Initially, Kayvon Crews, Khavkin’s co-
defendant, signed a statement indicating that he “never saw Dmitry

Khavkin stab anybody. I told the detective that the white boy did

it and that’s why I beat him up.” (Evid. Hrg. Resp’t’s Ex. 1, at
20.) On December 14, 2012, Morrissey conveyed to Marina Khavkin
the notion that the stabbing may have been an accident. (Evid.

Hrg. Resp’t’s Ex. 1, at 16.) On April 1, 2013, Morrisey again
conveyed to Marina Khavkin the information about Crews’ statement,
and that in his opinion, “As I have repeatedly said, I have done

all of my investigation necessary to conclude that your brother is

not guilty of murder.” (Evid. Hrg. Resp’t's Ex. 1, at 14.)
Maloney affirmed that initially, “Mr. Khavkin was very
optimistic based on . . . what I believe was Mr. Morrissey’s

interview with the co-defendant where the co-defendant had said
something that would be very helpful to Mr. Khavkin.” (ECF No. 60,
at 115 (punctuation corrected).) Maloney explained that, “then as
the forensic evidence, particularly the DNA, came back and other
witnesses began coming forward, the outlook became less bright.”

(Id.) At the point when plausible defense strategies were fast

22
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 23 of 49 PagelD# 2206

waning, Maloney, not Morrissey, was the attorney meeting with
Khavkin. (Id.)13

What is more, Crews proved to be not just an unreliable
witness, but one who was certain to implicate Khavkin. Morrisey
explained that after investigation, it “became abundantly clear
that the co-defendant, Mr. Crews, was going to testify on behalf
of the Commonwealth and incriminate our client.” (See Evid. Hrg.
Resp’t’s Ex. 1, at 3.) Accordingly, Crews’s initial statement
proved not to provide a plausible defense, much less a substantial
defense as characterized by Khavkin. Thus, Khavkin again has
failed to show that trial was a plausible alternative defense
strategy.

c. Khavkin’s Stated Desire For A Trial Did Not
Make Trial A Plausible Option

Khavkin also seemingly takes the view that his stated desire
to proceed to trial, standing alone, makes that tactic a
“plausible” alternative defense strategy. That is not so. Khavkin
has not demonstrated that, at the time he entered his guilty plea,
he contemporaneously retained a desire to proceed to trial. To

the contrary, as discussed in Part V.B.3.b, the record reflects

 

3 It is unclear why, at this point, Maloney, not Morrissey
tock the lead on the case. But, clearly Maloney was in charge of
the defense by that time.

23
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 24 of 49 PagelD# 2207

that Khavkin had no desire to proceed to trial at the time he
entered his guilty plea.

Thus, although Khavkin identifies proceeding to trial as an
alternative tactic that counsel may have pursued but for the
alleged conflict, given the record, going to trial was not a
“plausible” strategy or tactic. Mickens, 240 F.3d at 361. Thus,
Khavkin has failed to satisfy the first element of the Mickens

test.

2. Khavkin Fails to Demonstrate An Objectively
Reasonable Alternative Strategy Or Tactic Exists

Second, Khavkin has failed to “show that the alternative

strategy or tactic was objectively reasonable under the facts of

 

the case known to the attorney at the time of the attorney’s

 

 

144 The stabbing incident occurred on June 7, 2012. (SAP 49 5.)
Khavkin retained Morrissey in September 2012. (Id. § 15.) Khavkin
was indicted on March 28, 2013. Indictment at 1-2, Commonwealth
v. Khavkin, Nos. CR13-73-00 through 04 (Va. Cir. Ct. filed Mar.
28, 2013). It is alleged that, at some unidentified time, Khavkin
had “told Mr. Morrissey that he was not guilty and wanted to go to
trial.” (SAP § 16.) The trial was set to begin December 10, 2013.
(Id. § 21.) Khavkin alleges that during Maloney’s last visit to
Khavkin in November 2013, Maloney informed Khavkin that there was
no chance to win the case and that Khavkin had to plead guilty,
that if he went to trial, he would receive a life sentence, and
that he would not try the case regardless of Khavkin’s desires.
(Id. § 23.) Khavkin alleges that "Mr. Maloney declined to provide
[Khavkin] with an explanation for his conclusions and did not
provide or suggest alternative counsel who would represent him at
trial if Petitioner chose not to change his plea.” (Id. 24.)
However, Khavkin never affirmatively states that it was his desire
to go to trial at the time counsel presented him with the Plea
Agreement. What is more, any such allegation would be directly
belied by the record.

24
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 25 of 49 PagelD# 2208

tactical decision.” Id. To satisfy this part of the Mickens test,
Khavkin “must show that the alternative strategy or tactic” of
proceeding to trial, “was ‘clearly suggested by the
circumstances.’” Mickens, 240 F.3d at 361 (quoting Tatum, 943
F.2d at 376). Khavkin has not made this showing.

According to Khavkin, he originally hired Morrissey and “told
Mr. Morrissey that he was not guilty and wanted to go to trial.
Mr. Morrissey agreed with that approach to the case.” (Sec. Am.
§ 2254 Pet. § 16.) Khavkin’s sister, Marina Khavkin,15 agreed that
Morrissey was very optimistic about the defense and _ she
communicated this to her brother. (ECF No. 60, at 22.)
Accordingly, Khavkin wanted to proceed to trial. (Id. at 23.)
Khavkin contends that Morrissey initially “promised [Khavkin] and
guaranteed [Khavkin] that [Morrissey] would beat [his] case.” (Id.
at 46.) Khavkin was “very satisfied” with Morrissey because
“(Morrissey] felt confident, and he promised [Khavkin] that he
would beat [his] case.” (Id. at 47-48.)

Notwithstanding his initial strongly stated view that Khavkin
was not guilty, Morrisey changed that sentiment as. the
investigation progressed and the evidence implicated his client.

In particular, Morrissey averred:

 

15 Marina Khavkin, Khavkin’s older sister who lives in
Brooklyn, New York (ECF No. 60 at 17-18), also testified at the
evidentiary hearing about, inter alia, her family’s retention of
Morrissey.

25
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 26 of 49 PagelD# 2209

As we got closer to the trial date, Mr. Maloney and
I had daily conversations regarding this case. In due
course, it became abundantly clear that the co-
defendant, Mr. Crews, was going to testify on behalf of
the Commonwealth and incriminate our client.
Additionally, numerous pieces of blood laden clothing
including incriminating DNA, were going to incriminate
the defendant.

 

 

(Evid. Hrg. Resp’t’s Ex. 1, at 3 (emphasis added).)

After interviewing witnesses and conducting discovery,
Maloney and Morrissey identified two possible trial strategies and
defenses. (ECF No. 60, at 98-99.) The first defense was that
Khavkin was not in “the area at the time because he was housed in
a different pod .. . and there was not authorization for him to
be in that pod, that he couldn’t have been there.” (Id. at 98-
99.) The second defense “was that he was defending himself after
being assaulted by one or more of . . . the decedent and the other
complainant. . . .” (Id. at 99.) Maloney “didn’t have a high
level of confidence” that “either of these trial strategies, in
[his] professional opinion, would likely result in an acquittal at
trial.” (Id.)

Maloney was also stuck with Khavkin’s inculpatory statement

to a correctional officer after he learned that the victim had

died. Khavkin stated to the officer: “Oh, my God. Oh, my God.
I didn’t mean to do it. I didn’t mean to do it.” (Dec. 5, 2013
Tr. 22.) This statement, considered in perspective of Crews’

inculpatory testimony and the DNA evidence implicating Khavkin,

26
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 27 of 49 PageID# 2210

effectively precluded both of the possible defense strategies
identified by Maloney and Morrissey. And, Khavkin has not shown
that either line of defense was supported by evidence, much less
that either was objectively reasonable.

Khavkin was charged with murder in the first degree in the
commission of, or attempt to commit, robbery. Indictment at 1-2,

Commonwealth v. Khavkin, Nos. CR13-73-00 through 04 (Va. Cir. Ct.

 

filed Mar. 28, 2013); see Va. Code Ann. § 18.2-32 (West 2018).
The Commonwealth therefore did not have to prove intent to kill to
obtain a conviction for first-degree murder, only that the killing
occurred during the ‘commission of, or attempt to
commit . . . robbery.” Id.; Goodson v. Commonwealth, 467 S.E.2d
848, 854 (Va. Ct. App. 1996) (citation omitted) (internal quotation
marked omitted) .16 Thus, Khavkin’s statement that, “I didn’t mean
to do it,” (Dec. 5, 2013 Tr. 22), precluded any defense that
Khavkin did not stab the victim or that he was not present during

the murder. Moreover, the statement was tantamount to a confession

 

16 “Where a person maliciously engages in criminal activity,
such as robbery, and homicide of the victim results, malice
inherent in the robbery provides the malice prerequisite to a
finding that the homicide was murder. Neither premeditation nor
an intent to kill is an element of felony murder; only malice is
required.” Goodson, 467 S.E.2d at 854 (citation omitted) (internal
quotation marked omitted).

27
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 28 of 49 PagelD# 2211

to first-degree murder, if, of course, the Commonwealth could prove
that Khavkin had the intent to commit robbery.?’

Putting aside for the moment, the lack of viable defenses,
and the overwhelming evidence of Khavkin’s guilt, there were other
factors that made proceeding to trial not an objectively reasonable
option. Maloney testified that, with respect to the jury pool, he
likely discussed with Khavkin that Brunswick County “was a more
rural and conservative area that probably saw fewer homicides than
a larger area like the [C]ity of Richmond.” (ECF No. 60, at 100.)
Maloney “didn’t think a Brunswick jury would look terribly
favorably on someone who was incarcerated for committing a violent
crime” committing a subsequent violent crime while he was

incarcerated. (Id.) Maloney believed that the ultimate outcome

 

17 Indeed, at no time in his SAP or in the Brief in Opposition
does Khavkin deny that he is guilty of attempted robbery or killing
the victim. However, the Court notes that Khavkin vaguely
suggested that he was innocent in an affidavit that he submitted
with his Reply to the Motion to Dismiss in the Circuit Court.
However, Khavkin’s affidavit was not properly before the state
court and was not considered. In that affidavit, Khavkin states:
“I did not kill anybody or stab anybody. I did not start any fight
or try to rob anybody. I was just in the other pod hanging out.
A fight started and I remember somebody tried to choke me, and I
pushed him off me.” (Evid. Hrg. Pet’r’s Ex. 2.) Even if the Court
were to consider the affidavit here, such “[aJiry generalities
[and] conclusory assertions .. . [are not] admissible evidence
- oe United States v. Roane, 378 F.3d 382, 400-01 (4th Cir.
2004) (some internal quotation marks omitted) (first and third
alteration in original). Moreover, these allegations contradict
his statements under oath during his plea hearing that he was in
fact guilty. Khavkin is bound by his statements under oath that
he was in fact guilty.

28
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 29 of 49 PagelD# 2212

of the plea offer from the Commonwealth was favorable because
Khavkin “was facing a life term... and the evidence against him
was pretty strong.” (Id. at 102.)

Finally, Khavkin faced a sentence of life plus forty-five
years of incarceration had he not entered into the guilty plea
which capped his sentence at twenty-four years and two months.
Considering the evidence and the reality that Khavkin faced
conviction based on that evidence in perspective of the available
alternative of a plea and a limited sentence, it cannot be said
that trial was an objectively reasonable alternative to the plea.

Simply put, on this record, it is clear that trial was not an
objectively reasonable alternative defense strategy. Thus,
Khavkin has failed to satisfy the second facet of the Mickens test.

3. Khavkin Establishes No Actual Link To The Conflict

Finally, Khavkin has not “establish[ed] that [his] defense
counsel’s failure to pursue [the assertedly objectively reasonable
plausible alternative defense strategy] or tactic was linked to
the actual conflict.” Id. An actual link can be shown by
“establish[ing] that the alternative defense was inherently in
conflict with or not undertaken due to the attorney’s other
loyalties or interests.” Mickens, 74 F. Supp. 2d 586, 603-4 (E.D.
Va. 1999) (quoting Freund, 165 F.3d at 860.) Even if proceeding
to trial could be considered a plausible, viable strategy (which

it was not), the record here dispels the contention that the

29
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 30 of 49 PagelD# 2213

failure to proceed to trial is attributable to any conflict of
interest on the part of Maloney. Rather, Maloney’s failure to
take the case to trial was based entirely on Khavkin’s knowing and
voluntary decision to plead guilty, pursuant to favorable plea

terms.

a. The Decision To Forgo Trial Was Not In
Conflict With Any Loyalty to Myers

As explained in Part V.A, Maloney’s previous representation
of Myers did not create an actual conflict of interest with respect
to his subsequent representation of Khavkin. In addition, nothing
in the record suggests that the potential conflict caused counsel
to forgo trial and to coerce Khavkin into pleading guilty. Rather
the record establishes that, Maloney had explained to Myers that,
as Khavkin’s counsel, he would have to attempt to discredit him
through cross-examination. (ECF No. 60, at 86.) Myers signed a
waiver freeing Maloney of any limit in cross-examining Myers had
the matter gone to trial. (Evid. Hrg. Ex. 3, at 59.) Maloney
also agreed that he would have been “[a]bsolutely confident cross-
examining Myers at trial.” (ECF No. 60, at 95.) Maloney’s
testimony is credible.

Maloney’s testimony is bolstered by a record that establishes
that Maloney was prepared to try the case if Khavkin had not
decided to plead guilty. Khavkin entered into the guilty plea on

December 5, 2013 and the trial was set to begin on December 10,

30
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 31 of 49 PageID# 2214

2013. (ECF No. 60, at 108.)18 Maloney testified that, if Khavkin
had wanted to take this matter to trial, he would have “[t]ried
the case.” (Id. at 107.) Maloney explained that he was ready to
try the case because Khavkin’s file had “summaries of the expected
testimony of each of the witnesses, I had interviewed or attempted
to interview most, if not all, of the witnesses. I had prepared
jury instructions or at least begun the preparation of jury
instructions.” (Id. at 108.) The record confirms what Maloney
said.

The record also shows that Maloney and Morrissey intended to
try the case together, and that Morrissey had a scheduling conflict
and was in the process of attempting to move the Khavkin trial
date. (Id.) If Khavkin had “not wanted to plead guilty, [Maloney
and Morrissey] would have pursued a motion to continue... .”
(Id. at 108.)

Khavkin has not shown that any loyalty to Myers caused Maloney
to forgo trial and coerce Khavkin to plead guilty. Indeed, Khavkin
has offered no evidence to that effect. His case on that aspect

of the test is simple speculation.

 

18 Maloney indicated that the trial was scheduled for December
12, 2013; however, it was actually scheduled for December 10-12,
2013. (See Evid. Hrg. Resp’t’s Ex. 1, at 11.)

31
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 32 of 49 PagelD# 2215

b. The Decision To Forgo Trial Was Khavkin’s
Alone

The decision not to pursue trial also cannot be attributed to
any conflict of Maloney, because Khavkin knowingly and voluntarily
decided to plead guilty on his own accord. As discussed above,
the evidence was such that Khavkin faced likely conviction for
first-degree murder and a resulting sentence of life plus forty-
five years. Although, Khavkin insists that Maloney forced him
into pleading guilty, the facts surrounding the entry of the guilty
plea dispel that notion.

Khavkin “very early on. . . talked about taking a plea, but
he didn’t want it to be for double digits were his terms. [Maloney]
took that to mean ten years or less. That was months before
trial.” (Id. at 119.) Maloney met with Khavkin at Sussex II on
December 4, 2013, the day before Khavkin entered into the Plea
Agreement, and discussed both the strength of his case and the
potential plea offer from the Commonwealth. (Evid. Hrg. Resp’t’s
Ex. 2, at 11.) Maloney and Khavkin discussed that the Commonwealth
would likely “offer a fixed sentence of 25 and one-half years on
pleas of guilty to second degree murder, attempted robbery, and
unlawful wounding),” Khavkin’s “desire to cooperate against others
involved in his case and with authorities on other criminal
activity in Brunswick (in fact he spent much of our meeting

discussing information that he had and his desire to provide it in

32
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 33 of 49 PagelD# 2216

the hopes that he would gain assistance with sentence) ,” and that
“there was certainly the risk he could receive up to 18 years of
comeback time.” (Id. ) After reviewing “the Commonwealth’s
expected evidence which [Maloney] had reviewed with [Khavkin] on
numerous occasions, [Khavkin] readily agreed that his chances at
trial were not great and while 25 1/2 years was significant amount
of time, it was better than the alternative. .. . Khavkin asked
me to contact the Commonwealth’s Attorney’s office and accept the
agreement on his behalf.” (Id.) Viewed as a whole, the record
supports the credibility of Maloney’s statement.

It is true Maloney did not have in hand the specific Plea
Agreement that Khavkin signed until both he and Khavkin were at
the courthouse. (ECF No. 60, at 104.) However, Maloney had
discussed the terms of the plea agreements with Khavkin while he
was in Sussex, and Khavkin had already agreed that he was willing
to plead guilty to those terms. (Id.) While at the courthouse,
Maloney read the Plea Agreement to Khavkin, and he did not recall
Khavkin asking any questions. (Id. at 103.)19 Nor has Khavkin
offered proof that he either questioned, or protested, the plea
terms. Khavkin signed the Plea Agreement and the plea hearing

waiver of rights form in front of Maloney at the courthouse. (Id.

 

19 Morrisey too avers that “[a]fter a thorough discussion with
our client, it was Mr. Khavkin’s decision to plead guilty.” (Evid.
Hrg. Resp’t’s Ex. 1, at 3.)

33
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 34 of 49 PagelD# 2217

at 103, 105, 106.) With the waiver of rights form provided by the
Circuit Court, Maloney “will always read the question and then
write the answer that [defendants] give me, or anticipate the
answer, write it, look to them, make sure they acknowledge each
question.” (Id. at 105, 107.)

Khavkin insists that the guilty plea was not his knowing and
voluntary choice. However, Khavkin’s testimony about entering
into his Plea Agreement was comprised of a selective, and
ultimately unconvincing, lack of memory. Khavkin stated that he
remembered pleading guilty because “Mr. Maloney didn’t want to go
to trial,” but that he could not remember the statements that he
made under oath during the guilty plea colloquy. (ECF No. 60, at
62.) When asked about his specific statements under oath during
the plea hearing that he was satisfied with Maloney, that he had
talked about potential defenses, that he had met with Maloney
‘millions of times,” and that it was Khavkin’s own decision to
plead guilty, Khavkin testified only that, “Mr. Maloney instructed
me to say that.” (Id. at 63-65.) However, Maloney pointedly
denied that he had so instructed Khavkin. (Id. at 106-07.) The
Court finds that Khavkin’s testimony is not credible and that
Maloney’s testimony on the point is credible. The record shows
that Khavkin answered the trial judge’s questions appropriately
and demonstrated an understanding of what was being asked of him,

rather than simply parroting back a memorized yes or no answer as

34
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 35 of 49 PagelD# 2218

he suggests that he did. More importantly, to believe Khavkin’'s
testimony on the point, the Court would have to disbelieve Maloney.
That the Court declines to do.

Khavkin also testified that Maloney never read him the Plea
Agreement (ECF No. 60, at 69),?° which is entirely incredible, and
belied by his statements under oath during the plea hearing that
he had “[gone] over each and every detail of the [plea] agreement
with Mr. Maloney before he signed it” and that he “understood each
and every part of the agreement.” (Dec 5, 2013 Tr. 11.) When
asked, Khavkin claimed that he could not remember Maloney
explaining to him anything about the great deal of evidence against
him. (Id. at 61-62.)21 Khavkin explained that he did not remember
because, “([t]his happened too many years ago.” (Id. at 61.)
Khavkin’s insistence that he remembers nothing about entering into

his guilty plea lacks the ring of truth.22 Moreover, Khavkin’s

 

20 Khavkin also testified during the evidentiary hearing that
he could not read the Plea Agreement that was introduced as an
exhibit so it is unclear how he would know from looking at the
document whether Maloney had read it to him, much less read it to
him “[w]ord for word.” (ECF No. 60, at 69.)

21 Specifically, Khavkin indicated that he could not remember
Maloney telling him that six or seven inmates were going to testify
against him, including his co-defendant, Kayvon Crews, and the
victim, Myers, that the DNA found under the victim’s fingernails
matched Khavkin’s DNA, and that clothing found in Khavkin’s cell
had DNA that matched the victim’s DNA. (Id. at 61-62.)

22 The Court cannot square Khavkin’s testimony that he
remembers nothing about the events leading to the charges (ECF
No. 60, at 57), and remembers nothing about his Plea Agreement

35
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 36 of 49 PagelID# 2219

lack of memory standing alone, is not enough to demonstrate that
his plea was not knowingly and voluntarily entered at the time.
In sum, any “unadorned, verified assertion made by [Khavkin] in
his petition,” that he wanted to go to trial at the time he entered
the guilty plea is inconsistent with the record. Strong v.
Johnson, 495 F.3d 134, 139-40 (4th Cir. 2007) (explaining that it
is reasonable to credit specific evidence over a petitioner’s
unadorned assertion or conclusory affidavit).

Based upon this record, Khavkin has failed to establish that
an actual conflict of interest influenced counsel’s strategy in
the case. Counsel’s strategy was not impacted by his previous
representation of the victim, but rather soundly based on the facts
stacked against his client and the benefits of the Plea Agreement.
Indeed, pleading guilty to the lesser-included charges with a
significantly reduced sentence was the most objectively reasonable
tactic for a client who faced almost certain conviction of murder
and a sentence of life in prison. Moreover, the record establishes
that Khavkin knowingly and voluntarily pled guilty. Khavkin offers
no persuasive argument that the failure to proceed to trial was

linked to an alleged actual conflict.

 

(ECF No. 60, at 60), with his specific memory that Maloney did not
read or go over the Plea Agreement with him and with his specific
memory that Maloney told him exactly how to answer the Circuit
Court’s questions during the plea hearing.

36
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 37 of 49 PageID# 2220

In the final analysis, Khavkin’s claim that counsel suffered
from an actual conflict that adversely effected his representation
fails because there is no evidence in the record to support a
finding that Khavkin’s guilty plea resulted from Maloney’s
previous representation of Myers. Therefore, Khavkin has failed
to prove either element necessary to establish a violation of his
Sixth Amendment right to conflict-free counsel. For this reason
alone, Claims I and III must be dismissed. In any event, as
discussed below, the record establishes that, not only was Khavkin
aware of the potential conflict, but he signed a written waiver of
the potential conflict.

Cc. Khavkin Knowingly Waived The Potential Conflict

In the SAP, Khavkin claims that he was unaware of the conflict
and did not waive it, and only learned about the potential conflict
from state habeas counsel. (SAP Jf 37-38, 45.) This statement is
entirely refuted by the credible record.

“A defendant may waive his right to  conflict-free
representation, provided that the waiver if knowing, intelligent,

and voluntary.” United States v. Akinseye, 802 F.2d 740, 744-45

 

(4th Cir. 1986) (internal citations and citations omitted); see
United States v. Wheat, 813 F.2d 1399, 1402 (9th Cir. 1987)
(citation omitted). As discussed below, Khavkin clearly waived
any potential conflict and that waiver was both knowing and

voluntary.

37
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 38 of 49 PagelD# 2221

1. Maloney Obtained A Waiver From Khavkin

On November 27, 2013, Maloney notified Khavkin that he had
previously represented Myers and that is the date on which Khavkin
signed the waiver. (ECF No. 60, at 89-90.) Maloney had obtained
a waiver from Myers before speaking with Khavkin. (Id. at 95.)
Maloney explained to Khavkin that he “didn’t think there was an
actual conflict of interest, and [he] asked [Khavkin] if he thought
there was, and he didn’t think there was either. So that’s why we
did the waiver.” (Id. at 119-20.) Although Maloney did not know

the exact words Khavkin used when discussing the potential

conflict, “whatever words he did use .. . that’s what [Maloney]
put in the waiver.” (Id. at 120.) Maloney “wrote the waiver with
[Khavkin], like explained it to him, wrote out the waiver, and

then had him sign it so we made sure we were on the same page.”

(Id. at 120.) The waiver stated:

I, Dmitriy Khavkin, have been advised by my
attorney, James T. Maloney, that Charles Meyers [sic],
a likely witness in my case, was previously represented
by Mr. Maloney [and] by Joseph D. Morrissey. I have
discussed w/ Mr. Maloney the potential conflict of
interest and do not believe there is an actual conflict
of interest. Notwithstanding the potential, I wish for
Msrs. Maloney [and] Morrissey to continue to represent
me in Brunswick Circuit Court on my charges set for trial
on 12/10/13.

(Evid. Hrg. Pet’r’s Ex. 1, at 1.) This waiver is entirely
consistent with the waiver that Maloney prepared for Myers and

that was signed by Myers.

38
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 39 of 49 PageID# 2222

Maloney testified with certainty that he had explained the
conflict and had Khavkin sign the waiver on this date because he
dictated a memorandum to file “summarizing the subjects that we
discussed, and it references the fact that I had him sign a
waiver.” (ECF No. 60, at 89-90; see Evid. Hrg. Resp’t’s Ex. 2, at
49-50.) Maloney dictated the November 27, 2013 Memorandum as he
was leaving the facility in his car driving home and an assistant
would have transcribed it over the next week. (ECF No. 60, at
98.) The Memorandum provides that Maloney, “began the meeting by
advising [Khavkin] that I had previously represented victim Myers
and I had him sign a waiver that I drafted. He indicated he
clearly understood and absolutely wanted me to continue
representing him.” (Evid. Hrg. Resp’t’s Ex. 2, at 49.) Maloney
affirmed that the waiver in the record was the waiver that he
drafted and that Khavkin signed. (ECF No. 60, at 91.) Maloney
explained the conflict to Khavkin in “the same summary that [he]
just told [the Court] about [that] really the only reason I got to
talk to Mr. Myers was because he had recognized me.” (Id. at 91.)
Although Maloney could not recall specifics, he was “sure [he]
explained it to him in the context of Mr. Myers was going to be a
witness and I was going to be adverse to Mr. Myers.” (Id. at 92.)
Maloney also “recallfed] telling [Khavkin] that I didn’t recall
anything specific about Mr. Myers so there would be no actual

conflict of interest.” (Id. at 94.) Maloney did not believe he

39
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 40 of 49 PagelD# 2223

had a conflict of interest and would have been “[a]bsolutely
confident cross-examining Myers at trial.” (Id. at 94-95.) The
contemporaneous Memorandum supports the existence and the validity
of the waiver.

Maloney wrote out the conflict waiver, “so [he] would have
made sure to read it to [Khavkin] because it -- it wasn’t his
[Khavkin’s] writing.” (Id. at 96.) Khavkin signed the waiver in
front of Maloney and afterward indicated that he wanted to continue
to have Maloney and Morrissey represent him. (Id. at 97.) Maloney
testified that, if Khavkin had notified him that he no longer
wanted Maloney to represent him, he [Maloney] would have
“[w]ithdrawn from the case.” (Id.)

Maloney did not try to “bury the conflict,” as Khavkin
suggests (Pet'r’s Reply Post-Hearing Br. 2, ECF No. 66), because
Maloney shared the information about the potential conflict with
the prosecutor. Ms. Green “was aware of the apparent conflict,”
because both Maloney and Myers told her about it. (ECF No. 60, at
121.) At some point, Maloney knew that he told Ms. Green that he
had obtained waivers from Khavkin and Myers “because her letter to
[Maloney] says something about waivers.” (Id. at 121.)

A letter from Ms. Green to Maloney, dated after Khavkin pled
guilty, notes: “I also think you should file something regarding
your former representation of Myers. If you have both Myers and

Khavkin’s written waiver, I would appreciate having it filed with

40
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 41 of 49 PageID# 2224

Court - or at least having a copy for my file that will not be
covered by attorney - client privilege, should it need to be
disclosed at any future date (habeas, bar complaint, etc.)” (Evid.

Hrg. Ex. 5, at 74.) The prosecutor’s request notwithstanding,
Maloney, for reasons neither expressed nor readily apparent, did
not provide her with the waivers (ECF No. 60, at 121-22), and did
not file them with the Circuit Court. That fact, however, does
not support Khavkin’s assertion that he did not execute the waiver.
On that point, the record permits a finding that Maloney is
credible.
2. The Criminal File Was Not Forwarded In Full

James Stephen Ellenson was retained by Khavkin to represent
him in his state habeas proceedings in the Circuit Court. (ECF
No. 60, at 4.) In his preparation, Ellenson discovered Ms. Green’s
letter (requesting copies of the written waivers) in the Circuit

Court file from Ms. Green to Maloney. (Id. at 5-6; Evid. Hrg. Ex.

5, at 74.) However, Ellenson did not follow up with Ms. Green to
see if she had the waivers mentioned in the letter. (ECF No. 60,
at 13.) Ellenson subsequently determined that Maloney had

represented Myers in a bond hearing in General District Court.
(Id. at 6-7.)

Ellenson received Maloney’s file on Khavkin from Khavkin's
sister, Marina Khavkin. (ECF No. 60, at 8.) Ellenson believed it

was the complete file. (Id. at 12.) Ellenson did not received a

41
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 42 of 49 PagelD# 2225

copy of the file directly from Maloney. (Id. at 8-9.) Khavkin’s
waiver form was not in the file that Ellenson received from
Khavkin’s family. (Id. at 9.) Maloney’s memos to file, including
the memo from the date Khavkin signed the waiver, were also not in
the file that Ellenson received. (Id. at 10.) Ellenson explained
that, “I would not have taken the case if I had seen that memo
prior to filing it, because it explains a whole lot of stuff in
there, and I’m not going to take money from somebody and do a case
if I know I ain’t got a chance to win the case. (Id. at 11.)
Marina Khavkin obtained her brother’s criminal file from
Maloney by mail. (Id. at 24.) Ms. Khavkin testified that the
waiver form was not in the file that she received from Maloney,
and that she reviewed the entire file. (Id. at 24-25, 26.) She
also averred that she “[a]bsolutely” forwarded everything found in
the file to Ellenson. (Id. at 25.) However, she then also
testified to the contrary when she said that she had removed from
the file that she had sent to Ellenson transcriptions of recorded
telephone calls between her family and Khavkin. She then testified
that those were “the only thing that [she] left out” of the file

before she forwarded the file to Ellenson. {Id.) 23 Marina

 

23 The transcriptions of phone calls that Marina Khavkin
removed from the file did not just contain personal family related
matters but reveal that Khavkin may have been attempting to lie to
his attorneys. For example, the transcripts insinuate that Khavkin
may have been attempting to fabricate a defense strategy that
inmates were demanding money from him and he was sexually

42
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 43 of 49 PagelD# 2226

Khavkin’s testimony that she forwarded the entire criminal file to
Ellenson, is not credible, as explained below.

Maloney testified that, when he was deposed in 2019 in this
case, he sent a text message to a clerk at his office and asked
her to look through Khavkin’s file to see if it contained a
conflict waiver signed by Khavkin. (ECF No. 60, at 75; Evid. Hrg.
Ex. 25.) The clerk found what she believed to be the waiver and
sent Maloney a text message with a photograph of the waiver as
found in the file. (ECF No. 60, at 75; Evid. Hrg. Ex. 25.) Maloney
testified that the file had not been accessed since shortly after
his representation of Khavkin and that the photograph reflected
that “the file was sort of sitting on its side so the papers had
sort of bent a bit, and that picture, in [his] opinion, reflects
a curvature with the stack of the paper work as though they had
been sitting under their own weight for” some time. {ECF No. 60,
at 76, 78.) A review of the photograph supports Maloney’s
testimony that the waiver had been in the file in place for many
years. (See Evid Hrg. Ex. 25.) As Maloney testified, the waiver
was maintained in Khavkin’s file and “the whole file was kept
together.” (ECF No. 60, at 97.) Although copies of parts of the

file were provided to the family after the guilty plea, Maloney

 

assaulted. (See Evid. Hrg. Ex. 24, at 401, 414-16, 420.) Khavkin
also instructed his family during phone calls and letters what to

say to the attorneys and not to “say exactly the same thing.” (Id.
at 427.)

43
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 44 of 49 PagelD# 2227

did not keep a copy or an inventory of exactly what he sent to the
family at that time. (Id. at 97-98.)

Thus, while the record fails to establish with certainty that
Khavkin's waiver was in the file that Maloney forwarded to Marina
Khavkin,?4 the Court finds that the waiver was clearly in the
original criminal file maintained in Maloney’s office. And, the
record, taken as a whole, quite strongly teaches that Ms. Khavkin’s
recollection of the events, is shaky, at best.

3. Khavkin Signed The Conflict Waiver

Marina Khavkin admitted that she was not a present during the
meetings between Maloney and Khavkin that took place at the jail
and could not say what paperwork may have been signed. (ECF
No. 60, at 36.) But Ms. Khavkin testified that the signature on
the waiver form, the Plea Agreement, and the waiver of rights form
was not her brother’s handwriting, because he normally wrote a “D”
before his last name. (Id. at 38, 39, 40.)

Ellenson filed Khavkin’s affidavit with his state habeas
petition. In the affidavit, Khavkin states he “never knowingly
signed any waiver for Mr. Maloney.” (Evid. Hrg. Ex. 16, at 213.)

Khavkin testified that he could not read the waiver form or his

 

24 A permissible inference arises that Maloney forwarded the
complete file to Marina Khavkin and that she removed Myers’s and
Khavkin’s waivers and any reference in the file to these waivers.
However, the Court need not draw that inference here, because it
has no bearing on the ultimate conclusion that Khavkin signed the
waiver and that he knowingly waived any conflict.

44
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 45 of 49 PagelD# 2228

own affidavit. (ECF No. 60, at 51.) Khavkin testified that the
signature on the conflict waiver was “[{a]bsolutely not his own,”
because he signed his name with a “D” first and put two lines going
down. " (Id. at 43.) As an example of this signature, Khavkin
agreed that the signature on the bottom of his affidavit was his
own. (Id. at 51.) Khavkin’s signature on both the waiver of
rights form and Plea Agreement did not have a “D.” (ECF No. 60,
at 60, 70-71; Evid. Hrg. Ex. 6, at 80; Evid Hrg. Ex. 7, at 84.)
Khavkin insisted that he did not sign documents like his signature
appears on the Plea Agreement or the waiver of rights form. (ECF
No. 60, at 60, 70-71.) However, the signature on both the Plea
Agreement and the waiver of rights form is consistent with his
writing in letters to his family.?5

Khavkin testified that he never saw the conflict waiver form
shown to him during the evidentiary hearing. (Id. at 44.)
However, Khavkin later testified he could not read the document
before him. (Id. at 49.) Thus, if the Court is to believe
Khavkin’s testimony that he could not read the waiver, it is
impossible to conclude that Khavkin was certain that he had never

seen the document. Khavkin also testified that Maloney never

 

25 The Plea Agreement, waiver of rights form, and letters to
his family reflect that Khavkin dotted his “i” with a circle. (See
Evid. Hrg. Ex. 6, at 80; Evid. Hrg. Ex. 8, at 84; Evid. Hrg. Ex.
23, at 355-93.) Khavkin testified that the letters to the family
were in his handwriting. (ECF No. 60, at 72-73.)

45
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 46 of 49 PagelID# 2229

discussed a potential conflict of interest with him. (Id. at 44.)
These statements are not believable when weighed against the
evidence of the actual written waiver, Maloney’s testimony to the
contrary, and Maloney’s contemporaneous memo to file documenting
Khavkin signing the waiver. The Court concludes that the evidence
clearly and convincingly establishes that Khavkin signed the
conflict waiver and that his testimony to the contrary is simply
not credible.
4. The Waiver Was Knowing and Voluntarily Entered

In his Post-Hearing Brief, Khavkin insists that the written
conflict waiver and the testimony from the evidentiary hearing do
not demonstrate that “the document was sufficient for a ‘knowing
and intelligent’ waiver.” (ECF No. 64, at 5.) The record
demonstrates otherwise.

Maloney clearly explained the potential conflict to Khavkin.
The waiver reflects that Maloney, had previously represented,
“Charles Meyers [sic], a likely witness in my case,” that he had
“discussed w/ Mr. Maloney the potential conflict of interest” and
agreed that he did and do not believe there is an actual conflict
of interest.” (Evid. Hrg. Pet’r'’s Ex. 1, at 1.) Maloney also
“recall[ed] telling [Khavkin] that I didn’t recall anything
specific about Mr. Myers so there would be no actual conflict of
interest,” if he was to cross-examine Myers. (ECF No. 60, at 94.)

Maloney testified that Khavkin understood what he explained to him

46
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 47 of 49 PageID# 2230

and agreed that there was no conflict of interest. (ECF No. 60,
at 120.) And, Khavkin also agreed that he wished for Maloney and
Morrissey to continue to represent him. (See id.)

Maloney’s nearly contemporaneous notes reflect Khavkin’s
knowing and valid waiver and support Maloney’s testimony about the
waiver. Maloney documented that he “began the meeting by advising
([Khavkin] that I had previously represented victim Myers and I had
him sign a waiver that I drafted. He indicated he clearly
understood and absolutely wanted me to continue representing him.”
(Evid. Hrg. Resp’t’s Ex. 2, at 49.) Thus, the record establishes
that Maloney explained the source of the potential conflict and
the potential consequences, and that Khavkin agreed that he
understood and waived any conflict. The Court finds that Maloney
is credible on the pertinent points.

When testifying at the evidentiary hearing, Khavkin tried to
present himself as one incapable of understanding what he was doing
when he signed the waiver. In the words of an old Appalachian
saying: “That dog don’t hunt.”

Maloney testified that Khavkin had no difficulty
understanding him and communicating with him in English during his
representation of Khavkin. In the plea colloquy in the state

court, Khavkin agreed under oath that he understood English and

47
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 48 of 49 PagelD# 2231

clearly understood the questions that the Circuit Court asked him
because he provided appropriate answers. 2é

In addition, a brief review of the letters to Khavkin’s
family?’ and transcripts of Khavkin’s phone calls with his family
in 2012 and 2013 depict a person who has no difficulty
communicating or understanding others in Russian or English. They
also establish that he was able to understand defense strategy.
See supra n.18. Khavkin simply has not established that he lacked
an understanding of the potential conflict and potential
consequences, and that the conflict waiver was anything other than
knowing and voluntary. Thus, the record establishes that Khavkin

also waived any potential conflict.

VI. CONCLUSION
For the foregoing reasons, Claim I and the coercion portion
of Claim III lack merit and will be dismissed. The RESPONDENT’S
MOTION TO DISMISS (ECF No. 32) will be granted. Khavkin’s claims

will be dismissed and the petition for a writ of habeas corpus

 

26 Certainly the state court judge would not have accepted Khavkin’s
plea had he not been satisfied that Khavkin did not understand the
plea proceeding and the plea terms.

27 Tf the Court is to believe Khavkin’s testimony that he had
someone write the letters for him and then he copied these letters
in his own writing because he lacked an understanding of the
English language (ECF No. 60, at 71-72; see Evid Hrg. Ex. 23),
Khavkin still had to provide the content of the letters to someone
orally in English to transcribe.

48
Case 3:16-cv-00576-REP-RCY Document 70 Filed 02/24/21 Page 49 of 49 PagelD# 2232

will be denied. The action will be dismissed. A certificate of

appealability will be denied. 28

The Clerk is directed to send copy of the Memorandum Opinion

to counsel of record.

js/ [0S

Robert E. Payne
Senior United States District Judge

Richmond, Virginia

Date: February , 2021

 

28 An appeal may not be taken from the final order ina § 2254
proceeding unless a judge issues a certificate of appealability

(“COA”). 28 U.S.C. § 2253(c) (1) (A). A COA will not issue unless
a prisoner makes “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). This requirement

is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree’ that) the petition should have been
resolved in a different manner or that the issues presented were

 

‘adequate to deserve encouragement to proceed further.’'” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle,
463 U.S. 880, 893 & n.4 (1983)). Khavkin fails to make this
showing.

49
